United States Court of Appeals
                                                                      Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                      February 3, 2006

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 05-40156
                           (Summary Calendar)



MIRON ESUERT REYNOLDS,

                                                    Plaintiff-Appellant,

versus

BROWN and ROOT, INC.,

                                                       Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                            (1:03-cv-545)
                        --------------------

Before JONES, Chief Judge, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

      Plaintiff-Appellant Miron Esuert Reynolds proceeded pro se in

the district court where he sought vacatur of an unfavorable

arbitration result.       Reynolds had advanced claims against his

former employer, Defendant-Appellee Brown and Root, Inc., grounded

in racial discrimination, retaliation, and a racially hostile work

environment. These claims were rejected by the arbitrator, then by

the   district    court   through   its   grant   of   summary     judgment,

dismissing all claims asserted by Reynolds.            The district court


      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
based   its    determination,    in   large   part,   on   the   Report   and

Recommendation of the magistrate judge and on the narrow scope of

review of arbitration awards by the federal courts.

       We have carefully considered the record on appeal and the

appellate briefs of the parties; and, like the district court

before us, we have remained mindful at all times of the limitations

on our review of arbitration awards and the strictures of the

Federal Arbitration Act.        Without either agreeing or disagreeing

with the arbitrator or finding her wholly free of fault or error,

we are nevertheless constrained to affirm the district court’s

adoption of the magistrate judge’s Report and Recommendation as

well    as    that   court’s   disposition    of   Reynolds’s    objections,

ultimately leading to the denial of vacatur of the arbitration

results unfavorable to Reynolds.

       Reynolds also contends that the court abused its discretion by

refusing to appoint counsel to represent him in his appeal of the

arbitration proceeding.        A pro se litigant is only entitled to the

appointment of counsel in civil rights cases in “exceptional

circumstances,”       which this court has held include a consideration

of the type and complexity of the case; whether the litigant is

capable of adequately presenting his case;             whether the pro se

litigant can adequately investigate the case; and whether the case

will require skill in the presentation of the evidence and cross-

examination.         Ulmer v Chancellor, 691 F.2d 209 (5th Cir. 1982).

Not only did     Reynolds fail to apply these factors in brief, but it

                                      2
is plain they do not mandate appointment of counsel for him.

Appellant was represented by counsel at the arbitration, where the

facts were developed.   His briefing in this court confirms his

ability to grasp and present well his arguments.     Finally, the

issue presented to the district court —— whether to vacate the

arbitrator's award —— is not complex and is based on law that

heavily favors the upholding of the award.   Reynolds's contention

is meritless.

  The Order of the district court is, in all respects,

AFFIRMED.




                                3